Title: From Thomas Jefferson to John Paul Jones, 5 July 1786
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris July 5. 1786.

I have now the honour to return you the papers you inclosed for my perusal. I am thoroughly satisfied that no person could so well have settled those matters as yourself. Your particular knowlege of all circumstances relative to them gave you the advantages which no other person possessed. With respect to the allowance to be made you for your trouble, I took the liberty of mentioning to you that I thought it could not be settled but by the board of treasury and that even they perhaps may be obliged to recur to Congress for instructions. I have therefore only to repeat what I before had the honor of proposing to you, that, retaining the sum which you think should be allowed you, you will be so good as to consider the order of the Treasury as operating on the balance only, which whenever you shall be so good as to name to me, I will take measures for it’s being deposited to answer the intentions of the treasury. I have the honor to be with much respect and esteem Sir Your most obedt. humble servt.,

Th: Jefferson

